Exhibit 10.1
ABINGTON BANK
AMENDED AND RESTATED
BOARD OF DIRECTORS RETIREMENT PLAN
(As Amended and Restated Effective as of January 25, 2011)

 

 



--------------------------------------------------------------------------------



 



ABINGTON BANK
AMENDED AND RESTATED
BOARD OF DIRECTORS RETIREMENT PLAN
This Abington Bank Amended and Restated Board of Directors Retirement Plan
(originally the “Abington Bank Board of Trustees Retirement Plan”) was
originally adopted as of January 8, 1992, was amended as of January 10, 1996 and
February 20, 2002, and was further amended and restated in October 2002 (the
“Original Plan”). The Original Plan was amended and restated effective as of
November 28, 2007 in order to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and at such time was also renamed the
Abington Bank Amended and Restated Board of Directors Retirement Plan (the
“Prior Plan”). The Prior Plan is now being amended and restated effective as of
January 25, 2011, in order to add certain provisions that shall apply in the
event of a change in control of Abington Bank (the “Bank”) or Abington Bancorp,
Inc. (as amended and restated, the “Retirement Plan”). This Retirement Plan is
designed to comply with and shall at all times be construed consistent with
Section 409A of the Code and the regulations promulgated thereunder.
W I T N E S S E T H
WHEREAS, the Board of Directors of the Bank has previously established this
Retirement Plan for the members of its Board of Directors, and the Chief
Executive Officer of the Bank has previously agreed to administer this
Retirement Plan; and
WHEREAS, the Board of Directors of the Bank desires to amend and restate this
Retirement Plan in the manner set forth herein;
NOW, THEREFORE, intending to be legally bound, the Board of Directors and the
Chief Executive Officer agree as follows:
I. Disclaimer
This is a non-qualified pension plan created at the discretion of the Board of
Directors for the benefit of Directors of the Bank. The benefits established
under this Retirement Plan may be modified or terminated by the Board of
Directors at which time the balance of the Trust Fund, if any, will be retained
by the Bank.
II. Definitions
Administrator — the person designated by the Board of Directors to administer
this Retirement Plan on behalf of the Board of Directors, who shall be the Chief
Executive Officer of the Bank or his designee with the prior approval of the
Board of Directors.
Board of Directors — collectively, those individuals elected to serve as
Directors of the Bank and any successor board which shall maintain this
Retirement Plan.

 

 



--------------------------------------------------------------------------------



 



Change in Control — shall mean a change in the ownership of the Corporation or
the Bank, a change in the effective control of the Corporation or the Bank or a
change in the ownership of a substantial portion of the assets of the
Corporation or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder.
Corporation — means Abington Bancorp, Inc., the parent holding company of the
Bank.
Director — an individual elected to serve as a Director of the Bank and any
successor.
Retirement Plan — this written instrument, including all amendments thereto.
Separation from Service — means a termination of a Director’s services (whether
as an employee or as an independent contractor) to the Corporation and the Bank.
Whether a Separation from Service has occurred shall be determined in accordance
with the requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Corporation, the Bank and the Director
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Director would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period.
Specified Employee — shall have the meaning set forth in Treasury Regulation
§1.409A-1(i), or any successor to such regulation.
Trust Fund — the assets of this Retirement Plan as the same shall exist from
time to time.
III. ELIGIBILITY
A Director is not eligible for any benefits under this Retirement Plan until the
Director has a Separation from Service from the Board of Directors after
reaching age seventy-five (75) and completing his or her term as a Director,
except as set forth below (i) in the event of the Director’s death while in
active service of the Corporation or the Bank or (ii) in the event of a Change
in Control followed by the Director’s Separation from Service prior to reaching
age seventy-five (75). There is no minimum years of service required to
participate in this Retirement Plan.
There are no benefits payable under this Retirement Plan for a Director who has
a Separation from Service, voluntarily or involuntarily, before reaching age
seventy-five (75) and completing his or her term as a Director, provided,
however, in the event a Director dies while serving as a Director, he or she
shall be deemed to have satisfied the service requirement to age seventy-five
(75) and shall be entitled to the benefit provided for in Section IV of this
Retirement Plan. Notwithstanding the foregoing, in the event of a Change in
Control followed by the Director’s Separation from Service prior to reaching age
seventy-five (75), the age seventy-five (75) requirement shall be waived with
respect to the amount of the benefits accrued in accordance with generally
accepted accounting principles (the “Accrued Benefit”) under this Retirement
Plan on behalf of the Director, so that the Director shall be entitled to
receive the amount of his Accrued Benefit determined as of the date of the
Director’s Separation from Service. The Accrued Benefit shall be payable at the
same time and in the same form (i.e., semi-annual installments over 10 years) as
set forth in, and subject to the terms and conditions set forth in, Section IV
of this Retirement Plan.

 

2



--------------------------------------------------------------------------------



 



IV. AMOUNT OF RETIREMENT BENEFIT
(a) After retiring from the Board of Directors and meeting the requirements in
Section III above (other than following a Change in Control), an annual benefit
equal to seventy-five percent (75%) of the directors’ fee paid in the year of
retirement (on an annualized basis) shall be payable to the Director for a
period of ten (10) years (i.e., ten years continuous). The Bank shall pay the
annual benefit in equal semi-annual installments, with the semi-annual
installments to be paid on the first business day of January and July of each
calendar year. The semi-annual installments shall commence on the first business
day of January in the year immediately following the year in which the Director
has a Separation from Service; provided, however, if the Director is a Specified
Employee as of the date of his Separation from Service, then the first
semi-annual installment shall be paid on the later of (1) the first business day
of January in the year immediately following the year in which Separation from
Service occurs, or (2) the first day of the month following the lapse of six
months after the date of the Separation from Service, and subsequent semi-annual
payments shall be made at their normally scheduled intervals.
(b) In the event a Director dies while receiving benefit payments under this
Retirement Plan but prior to receiving twenty (20) semi-annual installment
payments, the Director=s designated beneficiary(ies), or his or her estate in
the event there is no surviving beneficiary, shall be entitled to receive the
remaining semi-annual installment payments until the Director and such
beneficiary(ies) or estate have received a total of twenty (20) semi-annual
installment payments. If a Director dies while serving as a member of the Board
of Directors, the Director=s designated beneficiary(ies), or the Director=s
estate in the event there is no surviving beneficiary, shall be entitled to
receive the present value of the Director=s accrued retirement benefit at the
date of death, payable as a lump sum.
V. FINANCING THE RETIREMENT PLAN
The Board of Directors may fund the Trust Fund, at its discretion, by making
deposits into an interest-bearing account or such other investment as the
Executive Committee of the Bank, in its sole discretion, deems appropriate.
Members of the Board of Directors shall have no vested interest in the Trust
Fund.
VI. POWERS AND RESPONSIBILITIES OF THE ADMINISTRATOR
The Administrator shall serve at the discretion of the Board of Directors.
The primary responsibility of the Administrator is to administer this Retirement
Plan and Trust for the exclusive benefit of the Directors in accordance with
this Retirement Plan. The Administrator may establish procedures, correct any
defect, and supply any information as shall be deemed necessary or advisable to
carry out the purpose of this Retirement Plan.

 

3



--------------------------------------------------------------------------------



 



The Administrator shall be charged with the duties of the general administration
of this Retirement Plan, including, but not limited to, the following:
(a) to determine all questions relating to the benefits payable to the
Directors;
(b) to compute and distribute the amount of benefits to which any Director shall
be entitled hereunder;
(c) to maintain all necessary records for the administration of this Retirement
Plan;
(d) to consult with the Board of Directors regarding the short and long-term
liquidity of this Retirement Plan;
(e) to pay all expenses of administration of this Retirement Plan out of the
Trust Fund upon approval of the Executive Committee of the Bank; and
(f) upon termination of this Retirement Plan, to distribute any principal and
interest accumulated in the Trust Fund to the Bank.
VIII. RIGHTS OF DIRECTORS UNDER THE RETIREMENT PLAN
The rights of a Director or a Director=s beneficiary(ies) to benefits under this
Retirement Plan shall be solely those of an unsecured creditor of the Bank. The
assets of the Trust Fund shall not be deemed to be held for the benefit of a
Director or a Director=s beneficiary(ies) or to be security for the performance
of the Bank=s obligations pursuant hereto, but shall be and remain a general
asset of the Bank.
IX. TERMINATION OF THE RETIREMENT PLAN. A termination of the Retirement Plan
will not be a distributable event, except as set forth below. The Bank may, in
its discretion, elect to irrevocably terminate this Retirement Plan within the
30 days preceding a Change in Control and accelerate the payment of benefits
under this Retirement Plan, provided that each of the following conditions are
satisfied: (1) all arrangements sponsored by the Corporation or the Bank and any
successors immediately following the Change in Control that would be aggregated
with the Retirement Plan under Treasury Regulation §1.409A-1(c)(2) are also
irrevocably terminated with respect to each participant that experienced the
Change in Control event, (2) each Director or beneficiary who is in the process
of receiving semi-annual installments of his or her retirement benefits under
Section III above shall receive all remaining unpaid installments in a lump sum
payment within 30 days following the date of termination of this Retirement
Plan, (3) each Director who is still employed by the Bank as of the date of
termination of this Retirement Plan shall receive his or her Accrued Benefit in
a lump sum payment within 30 days following the date of termination of this
Retirement Plan, (4) all participants under the other aggregated arrangements
which are required to also be terminated receive all of their benefits under the
terminated arrangements within 12 months of the date that all necessary action
to irrevocably terminate this Retirement Plan and the other aggregated
arrangements is taken, and (5) any other requirements imposed by Treasury
Regulation §1.409A-3(j)(4)(ix) are also satisfied.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Retirement Plan has been executed as of the day and
year first written above.

                  BOARD OF DIRECTORS    
 
           
Dated: January 25, 2011
  By:   /s/ Robert W. White    
 
     
 
Robert W. White, Chairman, President    
 
      and Chief Executive Officer    
 
                ADMINISTRATOR    
 
           
Dated: January 25, 2011
  By:   /s/ Robert W. White    
 
     
 
Robert W. White, Chairman, President    
 
      and Chief Executive Officer    

 

5